Citation Nr: 1039005	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-02 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, including 
secondary to type II diabetes mellitus.  

2.  Entitlement to an initial rating in excess of 20 percent for 
type II diabetes mellitus.  

3.  Entitlement to an effective date prior to July 28, 2005, for 
the grant of service connection for type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel
INTRODUCTION

The Veteran had active military service from May 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Regional Office (RO) of 
the Department of Veterans Affairs (VA) that, in relevant part, 
granted service connection for type II diabetes mellitus with 
erectile dysfunction, due to exposure to Agent Orange, and 
assigned a 20 percent initial disability rating effective 
July 28, 2005; and denied service connection for hypertension, 
including secondary to type II diabetes mellitus.  

The issue of entitlement to service connection for hypertension, 
including secondary to type II diabetes mellitus, is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
service-connected diabetes mellitus has not required a regulation 
of activities.  

2.  The Veteran's claim for service connection for diabetes 
mellitus was received on July 28, 2005.  

3.  There is no medical evidence of record showing that the 
Veteran's type II diabetes mellitus was manifest to a degree of 
10 percent or more prior to May 8, 2001.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent 
for type II diabetes mellitus have not been met during the appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.119, Diagnostic Code 7913 
(2010).  

2.  The criteria for an effective date prior to July 28, 2005, 
for grant of service connection for type II diabetes mellitus 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.400, 3.816 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In a September 2005 letter, issued prior to the rating decision 
on appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his claim for 
service connection.  He was advised of what information and 
evidence must be submitted by the Veteran, what information and 
evidence will be obtained by VA, and the need to advise VA of, or 
submit any further medical evidence relevant to, the claim.  In a 
November 2006 letter, subsequent to the rating decision on 
appeal, he was advised of how disability ratings and effective 
dates are assigned.  

The Board notes that the Veteran's appeal of the initial rating 
assigned for the diabetes mellitus and an earlier effective date 
for the grant of service connection are downstream issues, and 
additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) 
(2010); see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the 
Veteran's appeal here triggers VA's statutory duties under 38 
U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 
C.F.R. § 3.103.  As a consequence, VA is only required to advise 
the veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been accomplished 
here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the diabetes mellitus, 
and included a description of the rating formulas for all 
possible schedular ratings under the applicable diagnostic code.  
The Veteran was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain all 
schedular ratings above that assigned.  Therefore, the Board 
finds that the appellant has been informed of what was necessary 
to achieve a higher rating for the service-connected disability 
at issue.  The SOC also included a discussion of the relevant 
regulations pertaining to the assignment of an effective date 
after a grant of benefits.  

The Board also observes the Court's holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice 
requirements in an increased rating case, was recently overturned 
in part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, 
No. 08- 7150 (Fed. Cir. Sep. 4, 2009).  Hence, it need not be 
further discussed in this decision.  

The Board finds that any deficiency with respect to the timing of 
the notice provided is harmless.  The notice discussed above 
fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A 
and 38 C.F.R. § 3.159, and the Veteran was fully informed of the 
evidence that was needed to support his claim.  Moreover, 
following the notice, the RO readjudicated the appeal in the 
December 2006 Supplemental Statement of the Case.  Thus, the 
Board concludes that there is no prejudice to the Veteran due to 
any defect in the timing of the notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case or a supplemental 
statement of the case is sufficient to cure a timing defect).  
Accordingly, the Board finds that the duty to notify provisions 
have been satisfactorily met, and neither the Veteran nor his 
representative have pointed out any specific deficiency to be 
corrected.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, post service VA and private treatment records, 
the relevant VA examination reports, various lay statements, and 
the Veteran's own statements.  Moreover, the VA examination 
reports are adequate, as they were predicated on a review of the 
claims file, the pertinent evidence of record, and the Veteran's 
statements.  Moreover, the examinations contained clinical 
findings sufficient for rating purposes.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  Consequently, the Board's duty to assist has 
also been met in this case.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Thus, the record demonstrates that the Veteran had 
knowledge of what was needed to substantiate the claims, which 
cured any defect in the notice provided.  Any defect in the 
notice is not shown to have affected the essential fairness of 
the adjudication or to cause injury to the claimant.  As such, 
there is no indication that there is any prejudice to the Veteran 
in considering the matters on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  
Analysis

Increased Initial Rating

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the 
appeal arises from the initially assigned rating for a 
disability, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The Veteran's diabetes mellitus is currently assigned a 20 
percent initial rating pursuant to Diagnostic Code 7913.  Under 
Diagnostic Code 7913, a 20 percent is warranted for diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 40 percent rating is 
warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2010).  

Regulation of activities is defined by Diagnostic Code 7913 as 
the "avoidance of strenuous occupational and recreational 
activities."  Medical evidence is required to show that 
occupational and recreational activities have been restricted.  
Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  

The medical evidence of record shows that the Veteran was 
initially taking two oral hypoglycemic agents and subsequently 
began taking insulin.  The evidence also shows that he is on a 
restricted diet.  However, there is no evidence that there are 
specific restrictions or regulation of his activities because of 
his diabetes mellitus - which is specifically required for the 
next higher rating.  In this regard, upon VA examination in 
May 2006, the examiner noted that the Veteran's diabetes had not 
affected his functioning and that he was able to walk several 
miles and perform his work.  In a July 2006 statement, the 
Veteran's treating physician did not report that the Veteran's 
diabetes mellitus required a regulation of his activities.  

The Board observes that the Veteran's representative specifically 
requested that the claim be remanded for an additional 
examination asserting that the medical evidence was "stale" 
because it was dated in 2006 and the Veteran had reported that 
his diabetes mellitus was worse.  However, the Board finds that 
the record is adequate for rating purposes because the medical 
evidence discusses all the relevant aspects of rating the 
disability at issue.  The mere passage of time does not 
automatically, without more, render a medical examination 
inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  
Moreover, although the Veteran has stated that his disease had 
become worse - he noted that the worsening factor was that he was 
required to use insulin rather than hypoglycemic agents.  The use 
of either oral hypoglycemic agents or insulin, however, is 
contemplated in the 20 percent rating.  Therefore, the Board has 
declined to remand this issue solely for the purpose of obtaining 
another VA examination.  

The Board observes that Note 1 of Diagnostic Code 7913 provides 
that compensable complications of diabetes will be rated 
separately and that noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2010).  The 
Veteran's erectile dysfunction is considered to be noncompensable 
as there has been no clinical finding of associated penis 
deformity.  See 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 
(2010).  Service connection is already currently in effect for 
separately rated peripheral neuropathy of the upper and lower 
extremities, and coronary artery disease.  The Veteran is also 
receiving special monthly compensation under 38 U.S.C.A. § 
1114(k) based on the loss of use of a creative organ.  

Consequently, the Board finds that the Veteran's increased rating 
claim must be denied.  There is no medical evidence showing that 
the Veteran's diabetes mellitus requires regulation of 
activities, as that term is defined in the applicable regulation, 
at any time during the rating period.  The Board also notes that 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year, or twice a month visits to a diabetic 
care provider, have not been demonstrated in the clinical 
records.  Accordingly, the Board concludes that his symptoms more 
closely approximate the criteria for the currently assigned 
20 percent evaluation.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  Hence, the claim for an 
initial rating in excess of 20 percent must be denied.  

Earlier Effective Date

Generally, according to the governing legal and regulatory 
authorities, the effective date of an evaluation and award of 
pension, compensation, or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  

It must be noted that a claim must be filed in order for any type 
of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 
2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  
There is no provision in the law for awarding an earlier 
effective date based simply on the presence of the disability.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere 
presence of medical evidence of a condition does not establish an 
intent on the part of the veteran to seek service connection for 
the disability).  

The term 'claim' is defined broadly to include a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2010); Brannon, 12 Vet. App. at 34-35; 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication or action indicating an intent to apply for one or 
more benefits under laws administered by the VA from a claimant 
may be considered an informal claim.  Such an informal claim must 
identify the benefits sought.  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) 
(2010).  To determine when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).  The Court has held, however, that 
the Board is not required to conjure up issues that were not 
raised by an appellant.  See Brannon, 12 Vet. App. 32.  

The effective date of a grant of disability compensation awarded 
pursuant to any liberalizing law shall not be earlier than the 
effective date of the law.  38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114(a) (2010).  If a claim is reviewed at the request 
of the claimant more than one year after the effective date of 
the law, benefits may be paid for a period of 1 year prior to the 
date of receipt of such request.  38 C.F.R. § 3.114(a)(3) (2010).

There is a presumption of exposure to herbicides (to include 
Agent Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and ending 
on May 7, 1975).  See 38 U.S.C.A. § 1116(f) (West 2002).  As the 
record indicates that the Veteran served in Vietnam, his exposure 
to herbicides (Agent Orange) is presumed.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2010).  

If a veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, Type II 
diabetes shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e) (2010).  

Decisions of the United States District Court for the Northern 
District of California in Nehmer v. United States Veterans 
Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) and the Ninth 
Circuit Court of Appeals in Nehmer v. United States Veterans 
Administration, 284 F.3d 1158 (9th Cir. 2002) involve the 
designation of an effective date for disability compensation in 
cases involving herbicide exposure.  

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.816.  Under that 
regulation, a Nehmer class member is a Vietnam veteran who has a 
covered herbicide disease.  Covered herbicide diseases include 
Type II Diabetes [also known as adult-onset diabetes].  See 38 
C.F.R. § 3.381(b) (2010).  

Under 38 C.F.R. § 3.816, if a Nehmer class member is entitled to 
disability compensation for a covered herbicide disease, the 
effective date of the award will be as follows:  

(1) If VA denied compensation for the same covered 
herbicide disease in a decision issued between September 
25, 1985 and May 3, 1989, the effective date of the award 
will be the later of the date VA received the claim on 
which the prior denial was based or the date the disability 
arose, except as otherwise provided in paragraph (c)(3) of 
this section.  A prior decision will be construed as having 
denied compensation for the same disease if the prior 
decision denied compensation for a disease that reasonably 
may be construed as the same covered herbicide disease for 
which compensation has been awarded.  Minor differences in 
the terminology used in the prior decision will not 
preclude a finding, based on the record at the time of the 
prior decision, that the prior decision denied compensation 
for the same covered herbicide disease.

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be 
the later of the date such claim was received by VA or the 
date the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  

(It is noted that the effective date for the regulation which 
added diabetes mellitus as a disease presumptively due to in-
service exposure to herbicides is May 8, 2001.  See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002)).

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:  

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, 
under the standards ordinarily governing compensation 
claims, as indicating an intent to apply for 
compensation for the covered herbicide disability; or 
(ii) VA issued a decision on the claim, between May 3, 
1989 and the effective date of the statute or 
regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for 
which compensation has been awarded.  

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one 
year from the date of the class member's separation from 
service, the effective date of the award shall be the day 
following the date of the class member's separation from 
active service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of 
this section are not met, the effective date of the award 
shall be determined in accordance with §§ 3.114 and 3.400.

See 38 C.F.R. § 3.816(c) (2010).

The Board's first task is to determine whether this claim should 
be decided under the general provisions of 38 C.F.R. § 3.400 or 
under the specific provisions of 38 C.F.R. § 3.816.  In this 
case, the appellant is a "Nehmer class member" within the meaning 
of 38 C.F.R. § 3.816(b)(1) and has a "covered herbicide disease" 
(i.e., diabetes mellitus) within the meaning of 38 C.F.R. § 
3.816(b)(2).  

A review of the record indicates that VA never denied a claim of 
service connection for diabetes mellitus from the Veteran between 
September 25, 1985 and May 3, 1989.  The Veteran does not contend 
otherwise.  Thus, an earlier effective date is not warranted 
under 38 C.F.R. § 3.816(c)(1).  Additionally, there is no 
evidence that the Veteran filed a claim for entitlement to 
service connection for diabetes mellitus within one year after 
his separation from service in June 1969, so 38 C.F.R. § 3.816 
(c)(3) is inapplicable to the Veteran's claim.  Finally, the 
Veteran first filed an informal claim of entitlement to service 
connection for diabetes mellitus on July 28, 2005.  This is 
clearly not between May 3, 1989 and May 8, 2001, the effective 
date for the regulation which added diabetes mellitus as a 
disease presumptively due to in-service exposure to herbicides.  
Thus, 38 C.F.R. § 3.816 (c)(2) is also inapplicable.  

Because these requirements have not been met, 38 C.F.R. § 3.816 
provides that the effective date of the award of service 
connection for diabetes mellitus must be determined in accordance 
with §§ 3.114 and 3.400.  

Here, the effective date of the regulation which added diabetes 
mellitus as a disease presumptively due to in-service exposure to 
herbicides is May 8, 2001.  However, there is no medical evidence 
in the file that shows that the Veteran was diagnosed with type 
II diabetes mellitus prior to or on that date.  Thus, the 
evidence fails to show that the Veteran met all eligibility 
criteria for service connection for diabetes mellitus as of May 
8, 2001, the effective date of the liberalizing law.  
Consequently, the provisions of 38 C.F.R. § 3.114(a)(3) are not 
applicable.  

As noted above, the record reflects that the Veteran filed an 
informal claim of entitlement to service connection for type II 
diabetes mellitus on July 28, 2005, more than 30 years after his 
separation from service.  With the exception of the Veteran's 
service treatment records, a copy of his marriage certificate, 
and a May 2005 treatment note, there are no other documents in 
the claims file dated prior to the date of receipt of his 
informal claim that may be construed as an earlier claim.  
Service connection for type II diabetes mellitus was granted by 
the RO in a June 2006 rating decision, and an initial 20 percent 
rating was assigned, effective July 28, 2005, the date of receipt 
of his informal claim.  

The Board concludes that July 28, 2005 is the correct effective 
date for the award of service connection for type II diabetes 
mellitus.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i) 
(effective date of an award of disability compensation based on 
an original claim for direct service connection will be, "date 
of receipt of claim, or date entitlement arose, whichever 
is later" (emphasis added)).  Here, service connection was 
granted based upon the date of receipt of the Veteran's informal 
claim on July 28, 2005.  

To some extent, the Veteran appears to be raising an argument 
couched in equity, in that he contends he suffered from diabetes 
mellitus long before he filed his service connection claim, and 
he should be compensated therefore.  However, the Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see 
also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how compelling, can 
create a right to payment of the United States Treasury which has 
not been provided for by Congress."  See Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  

The Board does not necessarily dispute that the Veteran has 
suffered from diabetes mellitus prior to the assigned effective 
date of service connection.  However, the Board is obligated to 
apply the law as Congress has created it.  As explained above, 
under the facts presented herein, the law does not support the 
assignment of an effective date prior to July 28, 2005.  In 
conclusion, for the reasons and bases set forth above, the Board 
finds that the effective date for the grant of service connection 
for type II diabetes mellitus may be no earlier than the 
currently assigned date of July 28, 2005.  The benefit sought on 
appeal is accordingly denied.  


ORDER

An initial rating in excess of 20 percent for type II diabetes 
mellitus is denied.  

An effective date prior to July 28, 2005, for the grant of 
service connection for type II diabetes mellitus is denied.  


REMAND

The Veteran has asserted that he should be awarded service 
connection for hypertension as secondary to his service-connected 
type II diabetes mellitus.  In this respect, the Board observes 
that service connection may be established for disability which 
is proximately due to or the result of a service-connected 
disability.  Further, a disability which is aggravated by a 
service-connected disability may be service-connected to the 
degree that the aggravation is shown.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  Significantly, however, effective October 10, 
2006, 38 C.F.R. § 3.310 was amended to provide that:  

VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice- connected disease or injury. The rating 
activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline level 
of severity, as well as any increase in severity due 
to the natural progress of the disease, from the 
current level.  

Here, the Veteran's private physician, Timothy J. Stallman, D.O., 
has opined that the Veteran's hypertension was secondary to his 
diabetes mellitus.  (See statement dated July 20, 2006.)  
However, he did not provide a rationale for his opinion, and he 
did not address the baseline level of hypertension before any 
purported aggravation due to diabetes.  Furthermore, upon VA 
examination in May 2006, the examiner did not conclusively 
address the matter.  

When the medical evidence of record is insufficient, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 
3.159(c)(4) (2010).  

Based on the foregoing, the Board concludes that a remand is 
necessary to provide proper notice and to obtain a medical 
opinion regarding the etiology, or aggravation, of the Veteran's 
hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006) (holding that a medical examination is needed when 
evidence is insufficient to grant benefits but indicates that a 
condition may be associated with service).  

The provisions of 38 C.F.R. § 3.655 provide that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without "good 
cause," fails to report for an examination scheduled in 
conjunction with a reopened claim, the claim shall be denied.

Ongoing medical records and any additional evidence to support 
the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who have treated the 
Veteran for hypertension since his discharge 
from service.  After securing any necessary 
release, in particular to include for the 
treatment records of Timothy J. Stallman, 
D.O., the RO should obtain the outstanding 
records and associate them with the claim 
file.  

Following the receipt of the necessary 
authorization for release of information, in 
addition to requesting all reports of 
treatment of the Veteran, Timothy J. 
Stallman, D.O., should be specifically 
requested to identify the Veteran's baseline 
level of hypertension before the reported 
aggravation due to diabetes mellitus, upon 
which he based his July 20, 2006 opinion.  

2.  Thereafter, schedule the Veteran for a VA 
examination to ascertain the nature and 
likely etiology of the claimed hypertension.  
The examiner must review the entire claims 
file in conjunction with the examination.  
All studies or tests deemed necessary should 
be conducted.  The examiner should clearly 
outline the Veteran's hypertension history 
and provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that the Veteran's hypertension had 
its clinical onset in service or within one 
year of his discharge from service. The 
examiner should also express an opinion as to 
whether it is at least as likely as not (50 
percent or greater) that the Veteran's 
hypertension is causally related to, or 
chronically aggravated by, the service-
connected type II diabetes mellitus.  If 
aggravation is found, the examiner must 
address the baseline level of disability due 
to hypertension before it was aggravated by 
the Veteran's diabetes mellitus.  The opinion 
should be fully supported with appropriate 
reasons and bases.  

3.  After the development requested above has 
been completed to the extent possible, and 
any other indicated action accomplished, the 
issue of entitlement to service connection 
for hypertension, to include as secondary to 
service-connected type II diabetes mellitus, 
should be readjudicated in light of all of 
the evidence of record.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative, if any, should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


